Title: To James Madison from John Gavino, 26 September 1803
From: Gavino, John
To: Madison, James


					
						No. 132
						Sir
						Gibraltar 26th. September 1803
					
					I beg leave to Confirm my last No. 131 under date 9th. Inst.  Since then arrived Comodors Morris & Prible, with the latter Collonel Lear to all whom have made every Communication and as said Gentlemen now fully informs you & the Honl. Secretary of the Navy of every Occurrence I think it needless to enter into Repititions and only trouble you with an annexd Copy of a Letter from Mr. Anty. Terry the Vice Consul at Cadiz dated 23d. Instant which is truely displeasing, and it is to be hoped Capn. Rodgers may fall in with the Vessels in question.
					Consul Simpson Continues arrested in his house with Sentrys over him.  I have the honor to be with respect, Sir Your most obedt. & most hl. Sert.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
